Annabelle Clinton Imber, Justice, dissenting. I must respectfully dissent because the record in this case does not support granting Appellant David M. Walston’s motion for rule on the clerk. For the reasons outlined below, I believe that the motion for rule on the clerk filed by Mr. Walston should be denied. The Howard County Chancery Court held a hearing on Appellee Karen R. (Walston) Simmer’s motion for contempt and modification of decree on February 10, 1999. At that hearing, the parties advised the chancellor that they were both residents of Benton County. David Walston orally moved to have the case transferred to Benton County for resolution of the motion filed by Karen Simmer. The chancellor declined to transfer the case with reference to the pending motion, but announced that the case would be transferred after he took testimony and ruled on Ms. Simmer’s motion. The chancellor’s rulings on the merits of Ms. Simmer’s motion for contempt and modification are reflected in the order filed in the Chancery Court of Howard County on March 3, 1999. That same order also transferred the case to the Benton County Chancery Court pursuant to Ark. Code Ann. § 9-12-320 (Rep. 1998), which provides that “the court of original jurisdiction shall enter an order transferring the case and charging the chancery clerk of the court of original jurisdiction to transmit forthwith certified copies of all records pertaining to the case.” The notice of appeal and designation of record filed by David Walston on April 5, 1999, referenced the order entered by the Howard County Chancery Court on March 3, 1999. So as to overcome the filing of an untimely notice of appeal, he now seeks to adopt the date of March 8, 1999, when the Howard County Chancery Court’s order was refiled in the Benton County Chan-eery Court. This effort, however, ignores the fact that the transfer of a case to another venue under Ark. Code Ann. § 9-12-320 does not involve the entry of an order in the receiving court. Furthermore, it is not the Benton County Chancery Court’s order that is being appealed. Rather, Mr. Walston is appealing the Floward Chancery Court’s ruling on Ms. Simmer’s motion for contempt and modification that was filed of record by that court on March 3, 1999. Under these circumstances, the notice of appeal should have been filed in the Benton County Chancery Court within thirty days after March 3, 1999, the effective date of the Howard County Chancery Court’s order. David Walston’s notice of appeal and designation of the record was filed more than thirty days after entry of the Howard County Chancery order. Hence, the Supreme Court Clerk properly refused to file the record in this appeal, and the motion for rule on the clerk filed by Mr. Walston should be denied. Glaze, J. agrees. Mr. Walston’s motion for rule on the clerk should be denied, but is of the view that to effect an appeal from the Howard County Chancery Court, Mr. Walston should have filed his notice of appeal from the order filed in Howard County on March 3, 1999. Neither the parties nor the Howard County Chancery Judge possess the power to transfer a case to another territorial district for appeal purposes.